Exhibit 10.72

METROPOLITAN LIFE AUXILIARY SAVINGS AND INVESTMENT PLAN

(Amended and Restated, Effective January 1, 2008)



--------------------------------------------------------------------------------

METROPOLITAN LIFE AUXILIARY SAVINGS AND INVESTMENT PLAN

Metropolitan Life Insurance Company hereby amend and restate the Metropolitan
Life Auxiliary Savings and Investment Plan (“Plan”) effective January 1, 2008.

Article 1 — Purpose of Plan and Construction

The purpose of this Plan is to provide Company Contributions on behalf of
employees and their Beneficiaries whose Company matching contributions under the
Savings and Investment Plan for Employees of Metropolitan Life and Participating
Affiliates (“Savings and Investment Plan”) are reduced or eliminated solely
because of the application of the limitations of sections 415(c) and/or
401(a)(17) of the Internal Revenue Code of 1986, as amended (“Code”). This Plan
shall be construed and administered as a nonqualified deferred compensation plan
as defined in section 409A(d)(1) of the Code that is intended to satisfy the
requirements of Code section 409A(a)(2), (3) and (4) and the Treasury
Regulations thereunder.

Article 2 — Definitions

2.1 “Administrative Participant” means any Participant in this Plan who is not
classified by the Company as a commissioned employee.

2.2. “Affiliate” means, except as otherwise provided in this Plan document, any
corporation, partnership, joint venture or other business entity which is
considered to be a single employer with the Company under Code § 414(b) or (c).



--------------------------------------------------------------------------------

2.3. “Beneficiary” means one or more persons designated by a Participant or
otherwise determined under Section 4.10 to receive that portion of the
Participant’s vested account balance which has not been distributed as a result
of his or her death.

2.4. “Commissioned Participant” means any Participant in this Plan who is
compensated primarily by commissions.

2.5. “Company” means any Participating Company, as defined under the Savings and
Investment Plan.

2.6. “Default Commencement Date” means the date as of which the Participant’s
vested account balance shall commence to be distributed in the absence of an
election designating an alternative commencement date. The Default Commencement
Date shall be as follows:

(a) For purposes of Section 4.6, the Default Commencement Date shall be as soon
as administratively practicable following the date that the Participant has a
Termination of Employment (except that with respect to a Participant who is a
Specified Employee, as soon as administratively practicable following the date
that is six months after the date that such Participant has a Termination of
Employment);

(b) For purposes of Sections 4.7 and 4.9, the Default Commencement Date shall be
as soon as administratively practicable following the date that constitutes the
first anniversary of the date on which an Administrative Participant has a
Termination of Employment; and

(c) For purposes of Sections 4.8 and 4.10, the Default Commencement Date shall
be the October 1st following the date of the Commissioned Participant’s
attainment of his or her sixtieth (60th) birthday.



--------------------------------------------------------------------------------

2.7. “Default Mode of Payment” means the Mode of Payment in which a
Participant’s vested account balance is required to be distributed in the
absence of a Mode of Payment Election. The Default Mode of Payment shall be a
single sum.

2.8 “Deferral Period” means the period of years following a Participant’s
Termination of Employment or other payment triggering event over which
commencement of his or her vested account balance is deferred prior to
commencing distribution.

2.9. “Deferral Period Election” means a Participant’s election to specify a
Deferral Period for his or her vested account balance under this Plan.

2.10. “Minimum Deferral Period” means the minimum period of time that a
Participant may elect following the later of (a) the Participant’s Termination
of Employment or other payment triggering event (after taking into account the
Default Commencement Date) or (b) the date that payment was scheduled to
commence under a valid election that had been made by the Participant, prior to
the commencement of distribution of his or her vested account balance. The
Minimum Deferral Period shall be as follows:

(a) For purposes of Sections 4.6 and 4.7, zero years; and

(b) For purposes of Sections 4.8, 4.9 and 4.10, five years.

2.11. “Mode of Payment” means the optional form of distribution under which a
Participant’s vested account balance becomes payable.

2.12. “Mode of Payment Election” means a Participant’s election to designate a
Mode of Payment for his or her vested account balance under this Plan.



--------------------------------------------------------------------------------

2.13. “Participant” means any employee of the Company eligible to participate in
the Savings and Investment Plan who is enrolled to contribute before-tax 401(k)
contributions, Roth 401(k) contributions and/or after-tax contributions to the
Savings and Investment Plan equal to at least 3% of his or her compensation (as
defined in the Savings and Investment Plan) and who either satisfies the
requirements of Article 3 or any former employee of the Company who continues to
maintain an account balance under this Plan.

2.14. “Plan” means the Metropolitan Life Auxiliary Savings and Investment Plan.

2.15. “Plan Administrator” means Metropolitan Life Insurance Company.

2.16. “Plan Year” means the calendar year.

2.17. “Savings and Investment Plan” means the Savings and Investment Plan for
Employees of Metropolitan Life and Participating Affiliates, a plan that is
intended to satisfy the requirements of sections 401(a) and (k) of the Code.

2.18. “Specified Employee” shall have the meaning set forth in Section 4.4(b) of
the MetLife Auxiliary Pension Plan. The procedure for identifying a Specified
Employee contained in Section 4.4(b) of the MetLife Auxiliary Pension Plan is
incorporated by reference as if the same were fully set forth herein.

2.19 “Termination of Employment” means the Participant’s death, retirement or
other termination of employment sufficient to constitute a “separation from
service” within the meaning of Code § 409A(a)(2)(A)(i) and Treasury Regulation §
1.409A-1(h)(1). In addition, a Participant shall be treated as having
experienced a Termination of Employment as of the twenty-four-month anniversary
in which she or he commenced receiving disability benefits (both long-term and
short-term) under the Company’s disability plans.



--------------------------------------------------------------------------------

Article 3 — Participation

Each participant in the Savings and Investment Plan whose compensation exceeds
the limitation of Section 401(a)(17) of the Code and whose Company matching
contributions under the Savings and Investment Plan are reduced or eliminated
because of the application of the limitations of (i) section 415(c) of the Code;
and/or (ii) section 401(a)(17) of the Code, shall be a Participant under this
Plan.

Article 4 — Vesting and Payment of Benefits

4.1 Company Contributions.

(a) In General. Except as provided in subsection (b), for each Plan Year, the
Company shall contribute to this Plan, on behalf of each Participant, the amount
of Company contributions equal to the amount of Company matching contributions
that would have been made to the Savings and Investment Plan had the limitations
of Sections 401(a)(17) and/or 415(c) of the Code not applied to the
Participant’s account under the Savings and Investment Plan.

(b) Suspension for Savings and Investment Plan Withdrawals. Notwithstanding
subsection (a), no Company Contributions shall be made for the six-month period
beginning on the first day of the second month following the date that the
Participant receives (1) a hardship withdrawal of his or her 401(k)
contributions under the provisions of the Savings and Investment Plan or (2) a
withdrawal of Company matching contributions under the provisions of the Savings
and Investment Plan.



--------------------------------------------------------------------------------

4.2. Vesting of Company Contributions. Company Contributions under this Plan
shall vest in accordance with the vesting schedule applicable to Company
matching contributions under the Savings and Investment Plan.

4.3 Elections and Tracking of Investment Performance. Subject to the Company’s
consent, a Participant may make an election with respect to the investment
allocation of future Company contributions as well as existing balances. Such
allocation shall be pegged to the performance of one or more of the Core Funds
under the Savings and Investment Plan (other than the NEF Frozen Accumulation
Account). No investment allocation election shall represent an actual investment
in any such fund, but shall merely reflect the performance of such fund. Thus,
the Participant’s account balance under this Plan shall be adjusted for income,
gains and losses in the same manner as if such Participant had directed the
investment of his or her account balance among one or more of the aforementioned
funds under the Savings and Investment Plan. The Participant’s ability to change
the investment allocation of future contributions and existing balances shall be
subject to the same rules and restrictions as apply under the Savings and
Investment Plan; however, no Participant shall have the right to: (i) exercise
voting, tender or exchange rights with respect to amounts treated as if they
were invested in the MetLife Company Stock Fund or (ii) receive any distribution
from the Plan in a form other than cash. If a Participant fails to specify the
investment allocation of contributions to this Plan, then earnings, gains and/or
losses on such contributions shall be determined using the returns from the
Fixed Income Fund until changed by the Participant, Beneficiary or alternate
payee. Notwithstanding the foregoing, it will be within the discretion of the
Company whether contributions are actually invested according to each
Participant’s stated preferences.



--------------------------------------------------------------------------------

4.4 Optional Modes of Payment Available.

(a) Modes of Payment Generally Available. The Participant may elect to receive a
distribution of his or her vested account balance under this Plan in the
following Modes of Payment:

(1) A single sum; or

(2) A specified number of annual installments (but not less than two nor more
than fifteen).

The Participant’s Mode of Payment Election shall specify the number of full
years over which his or her vested account balance shall be distributed to him
or her. If the Participant inserts one, she or he will be deemed to have elected
to receive a distribution of his or her vested account balance in the form of a
single sum. If a Participant has failed to make a Mode of Payment Election, she
or he will be deemed to have elected to receive a distribution of his or her
vested account balance in the Default Mode of Payment. If the Participant has
elected to receive his or her vested account balance in the form of annual
installments, the first such installment shall be calculated by dividing his or
her vested account balance by the number of installments elected. Each
subsequent year’s installment shall be calculated by dividing the Participant’s
vested account balance by the number of remaining installments (i.e., the number
of installments contained in the Participant’s Mode of Payment Election, reduced
by one for each year that has elapsed since the first year).

(b) Cash-out of a Participant’s Vested Account Balance. Notwithstanding any
election that a Participant has made under Sections 4.6(b), 4.7(b) or 4.9(b) or
was deemed to have made under Sections 4.6(a), 4.7(a) or 4.9(a), if such
Participant’s vested account balance under this Plan does not exceed $20,000 as
of the date of such Participant’s Termination of Employment, such Participant’s
vested account balance will be distributed in a single sum as



--------------------------------------------------------------------------------

soon as administratively practicable following his or her Termination of
Employment (six months after the date of his or her Termination of Employment,
with respect to a Participant who is a Specified Employee as of the date of his
or her Termination of Employment).

(c) Minimum Distribution. Notwithstanding any provision of this Plan to the
contrary, a Participant who commenced minimum distributions of his or her vested
account balance on or before December 31, 2007, will continue to have such
distributions calculated as provided under the Savings and Investment Plan and
paid to them in accordance with the existing schedule. For all other
Participants, payment of the vested account balance under this Plan will not be
affected by, or subject to, minimum distributions as described under section
401(a)(9) of the Code and the treasury regulations thereunder.

4.5. Deferral Periods Available under the Plan. The Participant may elect a
Deferral Period equal to a specified number of years, in full one-year
increments with the minimum equal to the Minimum Deferral Period and a maximum
of ten years, except as otherwise provided in Sections 4.8(b) and 4.10(b). If a
Participant has made one or more prior elections, whether under the provisions
of the Plan as in effect prior to 2007, or in accordance with Section 4.6(b),
4.7(b), 4.8(b), 4.9(b) or 4.10(b), and the sum of the Deferral Period Elections
under all of such prior elections, applied in the aggregate and the Minimum
Deferral Period (that would apply if such Participant were able to make a new
election) would exceed ten years from the Default Commencement Date, such
Participant shall not be permitted to make any further elections under this
Plan.



--------------------------------------------------------------------------------

4.6. Participant’s Election of Time and Form of Benefit Distribution Prior to
2008.

(a) Distribution of Vested Account Balance if No Election in Force. Unless a
Participant made an election under the provisions of this Plan as in effect
prior to 2007, or makes an election in accordance with subsection (b) on or
after January 1, 2007 and prior to January 1, 2008, a Participant will be deemed
to have elected to receive his or her vested account balance in the Default Mode
of Payment, payable as of the Default Commencement Date following the expiration
of the Minimum Deferral Period.

(b) Rules Governing Election of the Time and Form of Benefit Distribution.

(1) Limitations on Timing of Elections. Notwithstanding any provision of this
Plan to the contrary, all elections under this subsection (b) shall be made in
accordance with the following timing requirements:

(A) If the Participant has not made a prior election under the terms of this
Plan as in effect prior to 2007 and such Participant makes an election in
accordance with this subsection (b) on or after January 1, 2007 but prior to
January 1, 2008, such election shall become effective immediately, unless such
Participant has a Termination of Employment during the same Plan Year in which
such election was made, in which case, such election shall become invalid. As a
result, the Participant will be eligible to receive a distribution of his or her
vested account balance in accordance with subsection (a);

(B) If the Participant has made a prior election under the terms of this Plan as
in effect prior to 2007, and the Participant makes a new election on or after
January 1, 2007 and prior to January 1, 2008, such election shall become
effective immediately, unless



--------------------------------------------------------------------------------

  (I) such Participant has a Termination of Employment and such election
provides for distribution during the same Plan Year in which such Participant
has the Termination of Employment, in which case, such election shall become
invalid. As a result, such Participant will be eligible to receive a
distribution of his or her vested account balance in accordance with the prior
election; or

 

  (II) such election provides for commencement of the time and mode of payment
of such Participant’s vested account balance to be accelerated into the same
Plan Year in which such Participant has a Termination of Employment, in which
case, such election shall become invalid. As a result, such Participant will be
eligible to receive a distribution of his or her vested account balance in
accordance with the prior election.

(C) Notwithstanding any provision in this Section 4.6 to the contrary, in no
event may a Participant make an election under this subsection (b) following the
date on which she or he has a Termination of Employment.

(2) Commencement of Distribution in Accordance with Participant Election. If a
Participant has made a valid election in accordance with this subsection (b) or
has made a prior valid election prior to January 1, 2007, in accordance with the
terms of the Plan which were then in effect, except as otherwise provided in
Section 4.4(b), distribution of such Participant’s vested account balance shall
be made following the expiration of the Deferral Period specified in the
Deferral Period Election, payable in the Mode of Payment specified in the Mode
of Payment Election.



--------------------------------------------------------------------------------

4.7. Administrative Participant’s Election of Time and Form of Benefit
Distribution after 2007 but Prior to 2009.

(a) Distribution of Vested Account Balance if No Election in Force. Unless an
Administrative Participant made an election under the provisions of this Plan as
in effect prior to 2007 or in accordance with Section 4.6, or makes an election
in accordance with subsection (b) on or after January 1, 2008 and prior to
January 1, 2009, an Administrative Participant will be deemed to have elected to
receive his or her vested account balance in the Default Mode of Payment,
payable as of the Default Commencement Date following the expiration of the
Minimum Deferral Period.

(b) Rules Governing Election of the Time and Form of Benefit Distribution.

(1) Limitations on Timing of Elections. Notwithstanding any provision in this
Plan to the contrary, all elections under this subsection (b) shall be made in
accordance with the following timing requirements;

(A) If the Administrative Participant has not made a valid election under the
terms of this Plan as in effect prior to 2007 or in accordance with Section 4.6,
and such Participant makes an election in accordance with this subsection (b) on
or after January 1, 2008 but prior to January 1, 2009, such election shall
become effective immediately, unless such Participant has a Termination of
Employment during the same Plan Year in which such election was made, in which
case, such election shall become invalid. As a result, such Participant will be
eligible to receive a distribution of his or her vested account balance in
accordance with subsection (a);



--------------------------------------------------------------------------------

(B) If the Administrative Participant has made a valid election under the
provisions of this Plan as in effect prior to 2007 or in accordance with
Section 4.6 and such Participant makes an election in accordance with this
subsection (b) on or after January 1, 2008 but prior to January 1, 2009, such
election will become effective immediately, unless:

 

  (I) Such Participant has a Termination of Employment and such election
provides for distribution during the same Plan Year in which such Participant
has a Termination of Employment, in which case, such election shall become
invalid. As a result, such Participant will be eligible to receive a
distribution of his or her vested account balance in accordance with the prior
election; or

 

  (II) Such election provides for commencement of the time and mode of payment
of such Participant’s vested account balance to be accelerated into the same
Plan Year in which such Participant has a Termination of Employment, in which
case, such election shall become invalid. As a result, such Participant will be
eligible to receive a distribution of his or her vested account balance in
accordance with the prior election.

(C) Notwithstanding any provision in this Section 4.7 to the contrary, in no
event may a Participant make an election under this subsection (b) following the
date on which she or he has a Termination of Employment.



--------------------------------------------------------------------------------

(2) Commencement of Distribution in Accordance with Participant Election. If an
Administrative Participant has made a valid election in accordance with this
subsection (b) or has made a valid election under the terms of this Plan as in
effect prior to 2007 or in accordance with Section 4.6, except as otherwise
provided in Section 4.4(b), distribution of such Participant’s account balance
shall be made following the expiration of the Deferral Period specified in the
Deferral Period Election, payable in the Mode of Payment specified in the Mode
of Payment Election.

4.8. Commissioned Participant’s Election of Time and Form of Benefit
Distribution after 2007 but Prior to 2009.

(a) Distribution of Vested Account Balance in Absence of Election. Unless a
Commissioned Participant makes an election prior to January 1, 2009 in
accordance with subsection (b), a Commissioned Participant will be deemed to
have elected to receive his or her vested account balance in the Default Mode of
Payment, payable as of the Default Commencement Date, regardless of whether or
not she or he had previously experienced a Termination of Employment.
Notwithstanding the foregoing, with respect to a Commissioned Participant who
has attained the age of sixty (60) or older as of October 1, 2008, such
Participant’s vested account balance under this Plan will be distributed in the
Default Mode of Payment as of October 1, 2009. If a Commissioned Participant
commences distribution of his or her vested account balance while she or he
remains actively employed and Company contributions continue to be made to his
or her account under this Plan in accordance with Section 4.1, then every five
years after such Participant’s initial distribution, such additional
contributions which are made during the Plan Year in which distributions
commence and which are thereafter credited to the Participant’s account prior to
his or her Termination of Employment shall be distributed in a single sum.

(b) Rules Governing Election of the Time and Form of Benefit Distribution.



--------------------------------------------------------------------------------

(1) Limitations on Timing of Elections. Notwithstanding any provision of this
Plan to the contrary, all elections under this subsection (b) shall be made in
accordance with the following timing requirements:

(A) Except with respect to a Commissioned Participant who had a Termination of
Employment prior to January 1, 2008, no prior election made by any Commissioned
Participant under the provisions of this Plan in effect prior to January 1, 2008
will be given effect on or after January 1, 2008. If a Commissioned Participant
makes an election in accordance with this subsection (b) on or after January 1,
2008 and prior to January 1, 2009, such election, if made no later than the
September 30 of the Plan Year immediately preceding the Plan Year in which
occurs the Default Commencement Date, shall become effective as of the date it
is made.

(B) Commencement Date Election Requirements. If a Commissioned Participant makes
an election in accordance with this subsection (b), such election can provide
for a commencement date as of the October 1st following such Participant’s
attainment of a specified age, which shall in no event be earlier than such
Participant’s attainment of age 55 or in no event later than such Participant’s
attainment of age 70, provided that such Participant makes such election no
later than the September 30th of the Plan Year immediately preceding the Plan
Year in which she or he will attain the stated age.



--------------------------------------------------------------------------------

(2) Commencement of Distribution in Accordance with Participant Election. If a
Commissioned Participant has made a valid election in accordance with this
subsection (b), distribution of such Participant’s vested account balance shall
be made as soon as administratively practicable following the expiration of the
Deferral Period specified in the Deferral Period Election, payable in the Mode
of Payment specified in the Mode of Payment Election. If a Commissioned
Participant commences distribution of his or her vested account balance while
she or he remains actively employed and Company contributions continue to be
made to his or her account under this Plan in accordance with Section 4.1, then
every five years after such Participant’s initial distribution, such additional
contributions which are made during the Plan Year in which distributions
commence and which are thereafter credited to the Participant’s account prior to
his or her Termination of Employment shall be distributed as follows:

(A) to the extent that such Participant is receiving a single sum, such
additional amounts will be paid in a single sum; and

(B) to the extent that such Participant is receiving installment payments, such
additional amounts will be equally divided among and added to the number of
remaining unpaid installments as of such date. If all installments have been
paid, such additional amounts will be distributed to the Participant in a single
sum.

4.9. Administrative Participant’s Election of Time and Form of Benefit
Distribution after 2008.

(a) Distribution of Vested Account Balance if No Election in Force. Unless an
Administrative Participant made an election under the provisions of this Plan as
in effect prior to January 1, 2007 or in accordance with Sections 4.6 or 4.7,
such Participant will be deemed to have elected to receive his or her vested
account balance in the Default Mode of Payment, payable as of the Default
Commencement Date.



--------------------------------------------------------------------------------

(b) Rules Governing Election of the Time and Form of Benefit Distribution.

(1) Limitations on Timing of Elections. Notwithstanding any provision of this
Plan to the contrary, all elections under this subsection (b) shall be made in
accordance with the following timing requirements:

(A) If the Administrative Participant has not made a valid election under the
provisions of this Plan as in effect prior to 2007 or in accordance with
Section 4.6 or 4.7, and such Participant makes an election in accordance with
this subsection (b) on or after January 1, 2009, such election shall become
effective immediately;

(B) If the Administrative Participant has previously made a valid election under
the provisions of this Plan as in effect prior to 2007 or in accordance with
Section 4.6 or 4.7, and such Participant makes a new election on or after
January 1, 2009, such election shall become effective immediately;

(C) Notwithstanding any provision in this Section 4.9 to the contrary, in no
event may a Participant make an election under this subsection (b) following the
date on which she or he experiences a Termination of Employment;

(2) Commencement of Distribution in Accordance with Election. If an
Administrative Participant has made a valid election in accordance with this
subsection (b) or has made a valid election prior to January 1, 2007, in
accordance with the terms of the Plan which were then in effect, or in
accordance with Section 4.6 or 4.7, except as otherwise provided in
Section 4.4(b), distribution of such Participant’s vested account balance shall
be made as soon as administratively practicable following the expiration of the
Deferral Period specified in the Deferral Period Election, payable in the Mode
of Payment specified in the Mode of Payment Election.



--------------------------------------------------------------------------------

4.10. Commissioned Participant’s Election of Time and Form of Benefit
Distribution after 2008.

(a) Distribution of Vested Account Balance in Absence of Election. Unless a
Commissioned Participant makes an election on or after January 1, 2009, in
accordance with subsection (b) or in accordance with Section 4.8, a Commissioned
Participant will be deemed to have elected to receive his or her vested account
balance in the Default Mode of Payment, payable as of the Default Commencement
Date, regardless of whether or not she or had previously experienced a
Termination of Employment. If a Commissioned Participant to whom this subsection
(a) applies remains actively employed and Company contributions continue to be
made to his or her account under this Plan in accordance with Section 4.1, then
every five years after such Participant’s initial distribution, such additional
contributions which are made during the Plan Year in which distributions
commence and which are thereafter credited to the Participant’s account prior to
his or her Termination of Employment shall be distributed in a single sum.

(b) Rules Governing Election of Time and Form of Benefit Distribution.

(1) Limitations on Timing of Elections. Notwithstanding any provision of this
Plan to the contrary, all elections under this subsection (b) shall be made no
later than the later of: (i) the September 30 of the Plan Year immediately
preceding the Plan Year in which occurs the Default Commencement Date (if such
Participant has not made a prior election under this subsection (b) or in
accordance with Section 4.8) or (ii) the September 30 of the Plan Year
immediately preceding the Plan Year in which payment under such prior election
was scheduled to commence. Any election under this subsection (b) shall become
effective immediately.



--------------------------------------------------------------------------------

(2) Commencement of Distribution in Accordance with Participant Election. If a
Commissioned Participant has made a valid election in accordance with this
subsection (b), distribution of such Participant’s vested account balance shall
be made as soon as administratively practicable following the expiration of the
Deferral Period specified in the Deferral Period Election, payable in the Mode
of Payment specified in the Mode of Payment Election. If a Commissioned
Participant commences distribution of his or her vested account balance while
she or he remains actively employed and Company contributions continue to be
made to his or her account under this Plan in accordance with Section 4.1, then
every five years after such Participant’s initial distribution, such additional
contributions which are made during the Plan Year in which distributions
commence and which are thereafter credited to the Participant’s account prior to
his or her Termination of Employment shall be distributed as follows:

(A) to the extent that such Participant is receiving a single sum, such
additional amounts will be paid in a single sum; and

(B) to the extent that such Participant is receiving installment payments, such
additional amounts will be equally divided among and added to the number of
remaining unpaid installments as of such date. If all installments have been
paid, such additional amounts will be distributed to the Participant in a single
sum.



--------------------------------------------------------------------------------

4.11. In-Service Withdrawals and Loans Prohibited. Notwithstanding any provision
in this Plan to the contrary, except to the extent provided in Section 4.8 or
4.10, no benefits under this Plan will be eligible for distribution as an
in-service withdrawal by a Participant or as a loan to any Participant.

4.12. Distributions after Participant’s Death. In the event of the Participant’s
death, regardless of whether benefits had commenced prior to the date of the
Participant’s death and regardless of any previous election, then a single sum
shall be paid to the Participant’s Beneficiary (determined in accordance with
Section 4.13) as soon as administratively practicable following the date on
which the Plan Administrator is duly notified of the Participant’s death.

4.13. Beneficiary. Except as provided below, the Participant’s Beneficiary shall
be the beneficiary designated by the Participant under the Savings and
Investment Plan. However, if the Participant filed a beneficiary designation
under this Plan, such designation shall supersede the Participant’s beneficiary
designation under the Savings and Investment Plan and upon the Participant’s
death, benefits shall be payable to the primary Beneficiary(ies) designated
under this Plan. If there is more than one beneficiary under the Savings and
Investment Plan or more than one primary Beneficiary under this Plan and the
beneficiary designation does not specify the percentage of the Participant’s
benefit to be paid to each such Beneficiary, each Beneficiary shall share
equally in the benefits under the Plan. If one or more Beneficiaries predecease
the Participant, the surviving Beneficiary(ies) shall share equally in the
deceased Beneficiary’s portion of the Plan benefits. If all primary
Beneficiaries predecease the Participant, benefits shall be payable to the
contingent Beneficiary(ies) upon the Participant’s death. If there is more than
one contingent Beneficiary(ies), and the contingent Beneficiary designation does
not specify the percentage of the Participant’s benefit to be paid to each such
Beneficiary, each contingent Beneficiary shall share equally in the benefits
under the Plan. If one or more contingent Beneficiaries predecease the
Participant, the surviving contingent Beneficiary(ies) shall share



--------------------------------------------------------------------------------

equally in the deceased contingent Beneficiary’s portion of the Plan benefits.
If all contingent Beneficiaries predecease the Participant, or if there is no
beneficiary designation in effect on the date of the Participant’s death,
benefits will be payable to the Participant’s surviving spouse or, in the
absence of such spouse, to the Participant’s estate.

4.14. No Duplication of Benefits. Notwithstanding any provision in this Plan to
the contrary, no similar benefit that is paid under this Plan shall be paid
under any other deferred compensation plan(s) created by the Company or any of
its affiliates.

Article 5 — Unfunded Plan

The Plan is completely unfunded, and payment of benefits is supported only by
the general assets of each Company. This Plan is entirely separate from the
Savings and Investment Plan and participation in this Plan gives a Participant
no right to any funds or assets of the Savings and Investment Plan. The fact
that contracts or certificates of the Company may be distributed to recipients
of benefits under the Savings and Investment Plan in discharge of the Company’s
obligations thereunder shall in no way entitle a Participant in this Plan to
receive any such contract or certificate in discharge of the Company’s
obligations hereunder.

Article 6 — Nontransferability of Participant’s Interest

Except for any payments to a person other than the Participant, to the extent of
an election by such person which is reflected in, or made in accordance with the
provisions of a domestic relations order, as defined in Code § 414(p)(1)(B), no
Participant shall have any power or right to transfer, assign, mortgage, commute
or otherwise encumber any of the benefits payable hereunder, nor shall such
benefits be subject to seizure for the payment of any debts or judgments, or be
transferable by operation of law in the event of bankruptcy, insolvency or
otherwise.



--------------------------------------------------------------------------------

Article 7 — Effect of Taxes

In making payments under this Plan, the Company shall withhold any Federal,
state or local income or other taxes it determines that it is legally obligated
to withhold. In the event the payments received by the Participant result in
greater tax burdens (whether income, estate or other tax burdens) than they
would if such payments had been able to be received under the Savings and
Investment Plan, the Company shall have no obligation to reimburse the
Participant for such greater tax burdens.

Article 8 — Administration of the Plan

8.1. Plan Administrator’s Interpretation Binding

The Plan Administrator is empowered to take all actions it deems appropriate in
administering this Plan. In the event of a difference of opinion between a
Participant or Beneficiary(ies) and the Plan Administrator with respect to the
meaning or application of the provisions of the Plan, the Plan Administrator’s
final interpretation shall be set forth in writing to the Participant and shall
be binding and conclusive. However, once a Change of Control (as defined in
Article 11) has occurred, this Article 8 shall no longer apply to differences of
opinion between the Plan Administrator and a Participant regarding the
application of Article 11 of this Plan to a Participant or with regard to any
rights or benefits protected under Article 11 of this Plan or otherwise accrued
prior to the Change of Control including the vesting thereof.



--------------------------------------------------------------------------------

8.2. Claims and Review Procedure; Limitations of Time for Submitting Claims and
Suits Challenging Denial of Claims.

(a) Claims and Review Procedure. Claims for benefits and appeals of denied
claims under the Plan shall be administered in accordance with Section 503 of
ERISA, the regulations thereunder (and any other law that amends, supplements or
supersedes said Section of ERISA), and the procedures adopted by the Plan
Administrator, or its delegate, as appropriate. The claims procedures referenced
above are incorporated herein by reference. The Plan shall provide adequate
notice to any claimant whose claim for benefits under the Plan has been denied,
setting forth the reasons for such denial, and afford a reasonable opportunity
to such claimant for a full and fair review by the Plan Administrator of the
decision denying the claim. Benefits will be paid under the Plan only if the
Plan Administrator, or its delegate, determines in its discretion that the
applicant is entitled to them.

(b) Limitations of Time for Submitting Claims and Suits Challenging Denial of
Claims. No suit to recover benefits under this Plan shall be brought more than
six months following the expiration of the claims and review procedures
described in subsection (a).

Article 9 — Governing Law

To the extent not inconsistent with Federal law, the validity of the Plan and
its provisions shall be construed and governed in accordance with the laws of
the State of New York.

Article 10 — Amendment and Termination of Plan

10.1 Amendment of the Plan. Except to the extent required by law, the Plan
Administrator may amend this Plan at any time without the consent of any
Participant or of any other person. However, any such amendment will not affect
adversely the benefit entitlements of:

(a) Any Participant receiving benefits under the Plan at or prior to the time of
such amendment, or



--------------------------------------------------------------------------------

(b) Any employee who is a Participant in the Savings and Investment Plan to the
extent of the account balance under this Plan prior to the time of such
amendment. However, amendments may be made to all other aspects of this Plan
including, but not limited to:

 

  (i) Amendments impacting the timing under which the Participant’s entire
account balance is paid, or,

 

  (ii) Amendments impacting the optional forms of distribution available for
payment of the Participant’s entire account.

Notwithstanding the above, any amendment or group of amendments made effective
on the same date, which would increase or decrease the annual cost of Plan
benefits for active Plan Participants and former Plan Participants by ten
million dollars or more in the aggregate, as determined in good faith by the
Plan Administrator, shall take effect only after the action is authorized or
ratified by the Board of Directors of Metropolitan Life Insurance Company.

10.2 Termination of the Plan. The Plan Administrator may elect to terminate this
Plan subject to the following requirements:

(a) The termination of the Plan does not occur proximate to a downturn in the
financial health of the Company;

(b) The Company terminates and liquidates all methods, programs and other
arrangements maintained by the Company or any Affiliate providing for deferrals
of compensation other than at the election of the service provider, within the
meaning of Reg. § 1.409A-1(c)(2)(B);



--------------------------------------------------------------------------------

(c) No payments in liquidation of the Plan are made within 12 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred;

(d) All payments are made within 24 months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan; and

(e) The Company does not adopt a new plan providing for deferrals of
compensation other than at the election of the service provider, within the
meaning of Reg. § 1.409A-1(c)(2)(B) if the Participant participated in both
plans, at any time within three years following the date that the Company takes
all necessary action to irrevocably terminate and liquidate this Plan. However,
such termination will not adversely affect the benefit entitlements of:

(1) Any Participant receiving benefits under the Plan at or prior to the time of
such termination; or

(2) Any employee who is a Participant in the Savings and Investment Plan to the
extent of the account balance under this Plan prior to the time of such
termination.

10.3 Effect of Change of Control. Notwithstanding the provisions of Section 10.1
above, or any other provision of this Plan, on or after a Change of Control (as
defined in Article 11),

(a) Amendments can no longer be made to or have any impact upon Article 8,
Section 10.3 of Article 10 or Article 11 of this Plan; and

(b) Participants who:

(i) Accrued rights or benefits under this Plan prior to a Change of Control (as
defined in Article 11), and,



--------------------------------------------------------------------------------

(ii) Whose rights or benefits are not vested at the time of the Change of
Control

cannot have the vesting schedule under Section 4.2, applicable on the day prior
to the Change of Control, amended with regard to such rights or benefits, and
cannot forfeit, or be deprived of, their right to vest in these accrued benefits
due to any amendment or termination of this Plan.

Article 11. Change of Control

11.1. Definitions.

(a) Change of Control. For the purposes of this Plan, a “Change of Control”
shall be deemed to have occurred if:

(i) Any Person acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
directly or indirectly, of securities of the Corporation representing 25% or
more of the combined Voting Power of the Corporation’s securities;



--------------------------------------------------------------------------------

(ii) Within any 24-month period, the persons who were directors of the
Corporation at the beginning of such period (the “Incumbent Directors”) shall
cease to constitute at least a majority of the Board of Directors of the
Corporation (the “Board”) or the board of directors of any successor to the
Corporation; provided, however, that any director elected or nominated for
election to the Board by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this
Section 11.1(a)(ii);

(iii) The stockholders of the Corporation approve a merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Corporation which is consummated (a “Corporate Event”), and
immediately following the consummation of which the stockholders of the
Corporation immediately



--------------------------------------------------------------------------------

prior to such Corporate Event do not hold, directly or indirectly, a majority of
the Voting Power of (A) in the case of a merger or consolidation, the surviving
or resulting corporation, (B) in the case of a share exchange, the acquiring
corporation, or (C) in the case of a division or a sale or other disposition of
assets, each surviving, resulting or acquiring corporation which, immediately
following the relevant Corporate Event, holds more than 25% of the consolidated
assets of the Corporation immediately prior to such Corporate Event; or

(iv) Any other event occurs which the Board declares to be a Change of Control.

(b) Corporation. For the Purposes of this Article, “Corporation” means MetLife,
Inc.

(c) Person. For purposes of the definition of Change of Control, “Person” shall
have the meaning ascribed to such term in Section 3(a)(9) of the Exchange Act,
as supplemented by Section 13(d)(3) of the Exchange Act, and shall include any
group (within the meaning of Rule 13d-5(b) under the Exchange Act); provided,
however, that “Person” shall not include (A) the Corporation or any Affiliate,
(B) the MetLife Policyholder Trust (or any person(s) who would otherwise be
described herein solely by reason of having the power to control the voting of
the shares held by that trust), or (C) any employee benefit plan (including an
employee stock ownership plan) sponsored by the Corporation, Company or any
Affiliate.

(d) Voting Power. For purposes of the definition of Change of Control, “Voting
Power” shall mean such number of Voting Securities as shall enable the holders
thereof to cast all the votes which could be cast in an annual election of
directors of a company, and “Voting Securities” shall mean all securities
entitling the holders thereof to vote in an annual election of directors of a
company.



--------------------------------------------------------------------------------

(e) Affiliate. For the purposes of this article, an “Affiliate” shall mean any
corporation, partnership, limited liability company, trust or other entity which
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, the Corporation.

(f) Cause. For the purposes of this article, “Cause” means either:

(i) The Participant’s conviction or plea of nolo contendere to a felony, or,

(ii) Any act or acts of dishonesty or gross misconduct on the Participant’s part
which results or is intended to result in material damage to the business or
reputation of MetLife.

(g) Good Reason. For the purposes of this article, “Good Reason” means any of:

(i) Any reduction by the Corporation or an Affiliate in the Participant’s base
salary rate below the rate in effect immediately before the date of the Change
of Control;

(ii) Any relocation by the Corporation or an Affiliate of the Participant’s
usual base work location to any other office or location more than 50 miles from
the Participant’s usual base work location immediately prior to a Change of
Control, except for travel reasonably required in the performance of the
Participant’s responsibilities;

(iii) If the Participant is a party to an Employment Continuation Agreement with
the Corporation or an Affiliate, any circumstance or occurrence constituting
“Good Reason” under that Employment Continuation Agreement; or

(iv) The failure of the Corporation or an Affiliate to pay the Employee’s base
salary or employee benefits as required by law.



--------------------------------------------------------------------------------

11.2. Vesting and Other Rights on and After a Change of Control Subject to
Conditions In the event that:

(a) There is a Change of Control as defined in Section 11.1(a) of this Article,
and,

(b) On the date of the Change of Control or on a date before the second
anniversary of the Change of Control, a Participant in this Plan:

(i) Is involuntarily terminated from employment by the Corporation or any
Affiliate (other than directly in connection with a transfer of employment to or
from the Corporation or any Affiliate) without Cause, or

(ii) Voluntarily terminates employment with the Corporation or any Affiliate for
Good Reason,

then the Participant’s benefits and rights accrued as of the Change of Control
under the Savings and Investment Plan and this Plan will vest immediately under
this Plan, notwithstanding any other provision of the Savings and Investment
Plan or this Plan, or any amendment or termination of this Plan taking place on
or after a Change of Control.

These account balances will be paid under this Plan according to the ordinary
distribution rules of this Plan. The ordinary distribution rules of this Plan
are described in Article 4 as it existed immediately prior to the Change of
Control.

IN WITNESS WHEREOF, the Company has caused this restated Plan to be executed in
its name and behalf this 20th day of December, 2007, by its officer thereunto
duly authorized.

 

METROPOLITAN LIFE INSURANCE COMPANY

/s/ Margery Brittain

Witness

/s/ Bonita Haskins